DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1, 2, 5, 6, 8-12, and 14 and submits the claims of Group II: claims 31-35, 37-38, and 44-46 should be considered in Group I in the reply filed on 19 February, 2021 is acknowledged.  The traversal is on the ground that all of the pending claims possess at least one special technical feature (e.g., wherein the imaging probe and the working catheter are configured to extend through the sealing device) and therefore relate to a single general inventive concept.  This is not found persuasive because the added limitation to claim 1 (the working catheter are configured to extend through the sealing device) does not change the lack of unity between the embodiments of Group I and Group II. Group II still lacks unity with Group I because Group II (emphasis added) is drawn to a medical system for performing a minimally invasive procedure within anatomic passageways comprising an insertion measurement system.
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-35, 37-38, and 44-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 February, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al., hereby referred to as Moll (US Patent # 8257303).
Regarding claim 1, Moll teaches a medical system for performing a minimally invasive procedure within anatomic passageways, the medical system comprising [a robotic catheter system for performing minimally invasive diagnostic and therapeutic procedures (col. 1, lines 17-20)]:
a flexible catheter including a plurality of first lumens [the present invention is comprised of a flexible sheath instrument, a flexible guide instrument, and a tool. (Abstract)] 
and a sealing device [The guide may comprise an expandable balloon at its distal end, and the expandable balloon may be utilized to place an expandable prosthesis, such as a stent or stent graft configured to either prevent occlusion or occlude (Fig. 197A; col. 62, lines 9-13)];
an imaging probe including one or more imaging elements wherein the imaging probe is configured to be slideably received within a first of the plurality of first lumens [each of the sheath instruments, guide instruments, and/or the larger endoscopic instrument may carry a localization sensor or an ultrasound device (Fig. 194A; col. 60, lines 18-21)];
a working catheter configured to be slideably received within a second of the plurality of first lumens [one or more pairings of sheath instrument and guide instrument may be positioned through a larger diameter instrument which may have one or more working lumens (Fig. 194C, 194F, 194G; col. 59; lines 61-65)],
the working catheter including one or more second lumens, wherein one of the one or more second lumens is configured to slideably receive a medical instrument [the invention may employ many different tools that are positioned in the working lumen of a guide instrument (Fig. 192A-192Q; col. 58, lines 56-58)],
and wherein the imaging probe and the working catheter are configured to extend through the sealing device [pass an instrument arrangement through the working lumen of the guide instrument comprising a needle positioned coaxially within a dilator (Fig. 166; col. 46, lines 46-50)];
a positioning system configured to determine a position of at least one of a distal portion of the flexible catheter, a distal portion of the imaging probe, or a distal portion of the working catheter within the anatomic passageways ["localization" is used in the art in reference to systems for determining and/or monitoring the position of objects, such as medical instruments, in a reference coordinate system (Fig. 112a, 112b; col. 28, lines 1-4). Position receivers are on the distal end of the flexible catheter].
Regarding claim 2, Moll teaches the medical system of claim 1, wherein at least one of the flexible catheter, the imaging probe, or the working catheter includes one or more position sensors comprising at least one of a fiber optic sensor or an electromagnetic sensor [system comprises an electromagnetic field transmitter and an electromagnetic field receiver positioned within the central lumen of a guide catheter (Fig. 112A; col. 28, lines 35-37)].
Regarding claim 5, Moll teaches the medical system of claim 1, wherein the flexible catheter or the working catheter further includes one or more fiducials, wherein the imaging probe is configured to detect the one or more fiducials [ICE are utilized to visualize the cardiac and other surrounding tissues, and instrument objects (Fig. 162; col. 50, lines 49-51). Image processing of markers and shapes of various objects may be utilized to automate portions of such a registration process & lines (col. 51, lines 7-9)].
Regarding claim 6, Moll teaches the medical system of claim 1, wherein the one or more imaging elements include at least one of a plurality of phased array ultrasound elements, a side facing ultrasound transducer, a forward facing ultrasound transducer, or a curved ultrasound transducer [side-firing ultrasound catheter (Fig. 137; col. 39, lines 14-15). Circumferentially-firing ultrasound catheter device (Fig. 142; col. 40, lines 1-2)].
Regarding claim 8, Moll teaches the medical system of claim 1, wherein the imaging probe includes an imaging needle configured to be inserted into target anatomy [an intracardiac echo sonography catheter, is forwarded into the right atrium to provide a field of view upon the interatrial septum (Fig. 162; col. 46, lines 33-36)].
Regarding claim 9, Moll teaches the medical system of claim 1, wherein the sealing device comprises one or more balloons that are inflated to seal the anatomic passageways at a sealing location [an associated balloon to proximally occlude the fallopian while injecting contrast through the guide or another lumen (thus avoiding pressurizing the entire uterus with contrast as in a conventional procedure) (Fig. 195F; col. 61, lines 57-60)].
Regarding claim 10, Moll teaches the medical system of claim 9, wherein the one or more balloons are located at multiple points along the flexible catheter [the guide may comprise an expandable balloon at its distal end, and the expandable balloon may be utilized to place an expandable prosthesis, such as a stent or stent graft configured to either prevent occlusion or occlude (Fig. 197A; col. 62, lines 9-13). This is interpreted as the one balloon being located at multiple points along the flexible catheter to occlude at a seal point].
Regarding claim 14, Moll teaches the medical system of claim 1, wherein the medical instrument [Many tools and sets of tools and instruments may be controllably delivered and actuated with the help of a guide, or guide + sheath instrument combination (col. 58, lines 1-3)]
is a biopsy needle, an ablation device, a cryotherapeutic device, a drug delivery needle, or an endoscope [including but not limited to: biopsy needles, […] needles for drug delivery and biopsy, scissors, RF ablation probes/tools/ needles (col. 58, lines 45-51)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moll as applied to claim 1 above, and further in view of O'Connell et al., hereby referred to as O'Connell (PGPub # 20120289772).
Regarding claim 11, Moll does not teach the medical system of claim 9, wherein the medical system is further configured to collapse the anatomic passageways by removing air from the anatomic passageways distal to the sealing location using at least one of a third lumen of the plurality of first lumens, the one or more second lumens in the working catheter, or one or more third lumens in the imaging probe. 
However, O’Connell teaches the medical system is further configured to collapse the anatomic passageways by removing air from the anatomic passageways distal to the sealing location using at least one of a third lumen of the plurality of first lumens, the one or more second lumens in the working catheter [a medical device such as a valve into a body via a catheter. A catheter is a tube that can be inserted into a body, or body cavity, duct or vessel. Catheters can be used to allow for drainage or injection of fluids to the body, or to provide access into the body by surgical instruments and/or implantable device. Device may be provided with a working channel into which the catheter may be introduced (par. 0005)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the teachings of Moll and incorporate the teachings of O’Connell by including a catheter with a valve that would allow for drainage of fluids of a body. By doing so, one would be able to use a working lumen to insert a catheter to a target site to be able to insert and deliver an implantable device into a body. 
Regarding claim 12, Moll does not teach the medical system of claim 11, wherein the sealing device includes one or more flaps or valves configured to remove air from the anatomic passageways as the anatomic passageways collapse. 
However, O’Connell teaches the sealing device includes one or more flaps or valves configured to remove air from the anatomic passageways as the anatomic passageways collapse [a medical device such as a valve into a body via a catheter. A catheter is a tube that can be inserted into a body, or body cavity, duct or vessel. Catheters can be used to allow for drainage or injection of fluids to the body, or to provide access into the body by surgical instruments and/or implantable device. Device may be provided with a working channel into which the catheter may be introduced (par. 0005)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the teachings of Moll and incorporate the teachings of O’Connell by including a catheter with a valve that would allow for drainage of fluids of a body. By doing so, one would be able to use a working lumen to insert a catheter to a target site to be able to insert and deliver an implantable device into a body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeung et al. (PGPub # 20150297299) teaches to vacuum with a workable space in an abdominal cavity that is filled with CO2 or other gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793